DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on 12/22/2021.  Claims 1, 7 and 13 have been amended.  Claims 1-18 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
In the instant case, independent claims 1, 7 and 13 are directed to “generating personalized reviews”.
Claims 1, 7 and 13 are directed to the abstract idea of a commercial interaction of advertising which is grouped under the abstract idea of methods of organizing human activity.  More specifically, as drafted claims 1, 7 and 13 only recite the commercial interaction of targeted advertising based on user preferences in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance).  Independent method claim 1 recites “receiving user preferences relating to a subject category; processing a query, wherein in response to processing the query, one or more reviews for a plurality of subjects of the subject category are retrieved, wherein each review is associated with a review score; adjusting each review score of the one or more reviews for each subject by modifying a value of the review score based on user preferences for a corresponding subject category, including a relevance 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of claim 7 “one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors” and claim 13 “the program instructions executable by a computer to cause the computer to” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of personalizing a review.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using variables that are customer preferences to personalize a review using computer technology (e.g. computer and processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, independent claims 1, 7 and 13 are not patent eligible.
Dependent claims 2-6, 8-12 and 14-18 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, claims 2-6, 8-12 and 14-18 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using WURC activity such as the use of conventional variables (2B).


Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 112(b), this rejection has been withdrawn in view of the amendments to claims 1, 7 and 13.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  Regarding the arguments concerning Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes commercial interactions including advertising, marketing or sales activities or behaviors.  As noted in the title and recited in the claims, the invention is directed to a preference based re-evaluation and personalization of reviews for potential customers, which is clearly within the groupings of abstract ideas discussed in the 2019 PEG.  Regarding the argument that “Applying natural language processing to analyze and adjust reviews to generate new, personalized reviews for a user based on the user's preferences, including analyzing reviews in terms of relevance as well as the attitudes of the reviewers versus the user, and further including transforming positive reviews into negative reviews and/or negative reviews into positive reviews, clearly does not fall into any of the above subject matter groupings of abstract ideas”, the Examiner respectfully disagrees.  As noted above, transforming a review to make it more relevant to a customer is believed to be a commercial interaction and specifically is believed to be targeted advertising or marketing.
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting 
Regarding Step 2B, no arguments were presented regarding Step 2B
Regarding the rejections under 35 U.S.C. 102, Applicant’s arguments have been fully considered and are persuasive.  The rejection under 35 U.S.C. 102 has been withdrawn.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Ghoshal (US 10,007,936) discusses customized reviews having adjusted user-provided values in the review, 22:40-23:27.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571)272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./GH/
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692